Citation Nr: 0416851	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  01-01 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a seizure 
disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel

INTRODUCTION

The veteran had active service from October 1964 to June 
1966.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran and his spouse testified in support of his appeal 
at hearings held at the RO before a Decision Review Officer 
and the undersigned in June 2001 and January 2003, 
respectively.  In June 2003, the Board remanded this claim to 
the RO for additional development and compliance with the 
then-recently enacted Veterans Claims Assistance Act of 2000.   

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The Board last denied the veteran entitlement to service 
connection for a seizure disorder in a decision dated August 
1977.

2.  The Board notified the veteran of the August 1977 
decision and of his appellate rights with regard to the 
decision, but the veteran did not file a notice of 
disagreement as to the denial, or seek reconsideration 
thereof.  

3.  The evidence received since August 1977 bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in connection with evidence previously assembled 
is of such significance that it must be considered in order 
to fairly decide the merits of the claim.
CONCLUSIONS OF LAW

1.  The Board's August 1977 decision denying entitlement to 
service connection for a seizure disorder is final. (West 
1991); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a seizure 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify

The veteran seeks service connection for a seizure disorder, 
and contends that he has submitted new and material evidence 
to reopen the claim, which was last denied by the Board in 
August 1977.

Prior to proceeding with an examination of whether new and 
material evidence sufficient to reopen the claim has been 
obtained, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Among 
other directives, the VCAA redefined the obligations of VA 
with respect to its duties to notify and assist a claimant.  
In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
part, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

It has been held that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification provisions 
of the VCAA such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court also discussed four notice 
elements:  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide, and;
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

In specific compliance with Quartuccio, by letter dated July 
2003, the RO informed the veteran of its expanded duties to 
notify and assist, explained that it was developing his claim 
pursuant to the latter duty, and notified the veteran of all 
of the evidence it had in the claims file to support his 
appeal.  The RO also requested the veteran to submit all 
other pertinent evidence, including documentation not already 
of record that bears directly and substantially upon the 
issue on appeal and relates a current disability to service, 
and indicated that it would assist the veteran in obtaining 
and developing all pertinent evidence provided he identified 
the source or sources of the evidence.  The RO explained that 
it was required to make reasonable efforts to assist the 
veteran in obtaining all pertinent evidence, including VA and 
private medical records and records from federal, state and 
local agencies, and would afford the veteran a VA examination 
or obtain a medical opinion if necessary. 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the record indicates 
that any defect with respect to the timing of the VCAA notice 
was harmless error in this case.  In this regard, while the 
Court in Pelegrini found that the failure to provide the 
notice until after a claimant has already received an initial 
unfavorable RO determination would largely nullify the 
purpose of the notice, the Court also observed that VA could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Pelegrini, 17 Vet. App. at 422

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication, especially as in this case 
where the matter remains in appellate status before the 
Board.  In reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a) (West 2002), 
all questions in a matter which under 38 U.S.C. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  Pelegrini, 17 Vet. 
App. at 422.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); 
see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.").  

With regard to notice, all the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, while the notice provided the veteran in July 2003 was 
not sent prior to the first AOJ adjudication of the claim, it 
was sent prior to the transfer and certification of the 
veteran's appeal to the Board and the content of that notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Specifically, this notice informed the veteran of the 
evidence and information needed to support his claim.  It 
also indicated that VA would assist the veteran in obtaining 
all outstanding evidence, but that in the meantime, the 
veteran should submit any pertinent evidence he had to 
support his claim.  Moreover, in addition to sending this 
notice, the RO provided the veteran other documents that 
contained more information regarding his claim.  For 
instance, in a rating decision dated March 2000, a statement 
of the case issued in July 2001, and supplemental statements 
of the case issued in September 2002 and September 2003, the 
RO notified the veteran of the reasons for which his claim 
had been denied, the evidence it had considered in denying 
that claim, and the evidence the veteran still needed to 
submit to substantiate his claim, and provided him the 
regulations pertinent to his claims, including those 
governing VA's duties to notify and assist and involving 
claims to reopen filed prior to August 29, 2001.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c) (West 2002).  However, 
through the January 2003 RO hearing, the Board's June 2003 
remand of this case, and the RO's July 2003 letter, VA 
advised the veteran to point to evidence which would 
specifically be new and material within the meaning of 
applicable law such as to reopen the claim, as well as 
afforded the veteran an opportunity to submit such evidence.  
As will be discussed below, the veteran has not submitted or 
cited the existence of any information that would serve to 
reopen the claim 


Analysis of the Claim

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that new and material evidence has been submitted to 
reopen the claim.  To this extent, the appeal will be 
granted, and further development will be ordered upon remand.  

At the time of the August 1977 Board decision, evidence was 
of record indicating that at the time of the veteran's 
enlistment, he was noted in a September 1964 medical 
examination to be in sound physical and mental condition.  He 
denied having had previous seizures or epilepsy.  

In a February 1966 service department medical board report, 
it was noted that in December 1965, the veteran had an 
episode of unconsciousness while waiting at an airport, and 
he was ultimately hospitalized at Chelsea Naval Hospital from 
December 1965 to February 1966.  Medical examiners noted that 
two years prior to admission, (i.e., prior to entrance onto 
active duty) the veteran experienced "his first episode 
which was described as sudden collapse without warning," and 
that nine months later he had "a second seizure."  The 
medical board report indicates that in January 1966, a 
diagnosis was established indicating that the veteran had a 
seizure disorder that existed prior to his entrance onto 
active duty and was not aggravated by service.  

Also of record was a March 1966 chronological record of 
medical care, reflecting a physical evaluation board hearing, 
noted to have been a "modified procedure (hearing on the 
record)" indicating a contrary finding that the disorder was 
aggravated by military service.  However, a similar document 
dated in April 1966 and entitled "full and fair hearing 
(appearance)" contains the finding noted in the February 
1966 - the veteran's epilepsy existed prior to service entry 
and it was not aggravated by it.  

Documents associated with the service medical file included a 
February 1966 statement by the veteran, where he denied 
having had a seizure at the airport the previous December.  
He also stated that the airport episode, as well as a pre-
service episode, were fainting spells.   

In an October 1976 statement, the veteran's mother reported 
that the veteran did not have epileptic seizures, either 
during childhood or adolescence.  

An October 1976 statement authored by E.P. Tripp, Jr., M.D., 
indicates that the physician treated the veteran in May 1962 
with a history of "fainting" on two occasions.  (Quotations 
in original).  Dr. Tripp reported that he had then referred 
the veteran to "Dr. Hastings," a neurosurgeon, for further 
evaluation.

A series of letters authored by Nelson Hastings, M.D., was of 
record in August 1977  In a July 1962 letter, Dr. Hastings 
reported that he had conducted a neurological examination of 
the veteran, after he had had "two spells."  Apparently, 
the veteran's mother had informed Dr. Hastings that in the 
first episode, the veteran had walked into a wall and was 
incontinent of urine.  Dr. Hastings observed that  such would 
not have occurred if the spells were not epileptic seizures.  

In May 1967 and May 1968, Dr. Hastings stated that he had 
interviewed the veteran and conducted clinical neurological 
examinations, which revealed no evidence of a seizure 
disorder.  In an October 1972 letter addressed to a state 
official of the department of motor vehicles, Dr. Hastings, 
M.D. reported that he had examined the veteran after a motor 
vehicle accident earlier that month.  Dr. Hastings reported 
that he was unable to obtain a history of a convulsive 
disorder.  Apparently in response to an inquiry as to whether 
the veteran was able to drive a vehicle, Dr. Hastings 
reported that the veteran was neurologically sound, and that 
the veteran was fit to drive a car, but he recommended that 
he undergo additional neurological testing to ascertain if 
there was any injury from the vehicle accident.

In his substantive appeal received in February 1977, the 
veteran stated that prior to service, he had "only two 
seizures."   

The Board's August 1977 denial of the claim was based on the 
following findings: (1) The veteran experienced seizures 
prior to service; (2) During service the veteran experienced 
two seizures; and (3) There was no increase during service in 
the basic pre-service level of the veteran's seizure 
disorder.  The Board concluded that the veteran's seizure 
disorder clearly and unmistakably preexisted active and was 
not aggravated thereby. 

Following the Board's August 1977 denial of his claim, the 
veteran attempted to reopen his claim for service connection 
for a seizure disorder by written statement received in 
October 1999.  Although the law relative to the reopening of 
claims has been amended, for claims filed prior to August 29, 
2001, as in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

This evidence is presumed credible for the purposes of 
reopening a veteran's claim, unless it is inherently false or 
untrue or, if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992). 

Having reviewed the newly submitted evidence, the Board is of 
the opinion that it  bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is of such significance 
that it must be considered in order to fairly decide the 
merits of the claim.

In a November 1977 letter, Paul M. Hardy, M.D. reported that 
the veteran's seizure disorder was "apparently developed or 
aggravated during [the veteran's] service in the USMC."  
Associated with Dr. Hardy's letter is an October 1977 VA 
medical record, in which the physician reported that the 
veteran's first seizure occurred in 1963, when the veteran 
experienced unconsciousness and urinary incontinence.  Dr. 
Hardy also reported the veteran had two additional seizures - 
all corroborated by the record.  

Dr. Hardy's November 1977 statement and contemporaneously 
authored medical records are thus in the nature of competent 
medical evidence suggesting that the veteran's seizure 
disorder was aggravated by military service, in direct 
contradiction to the evidence previously of record.  In this 
regard, while the law generally provides that a newly-
submitted medical opinion is not material where it is based 
solely on a veteran's recitation of events that had already 
been rejected in a previous decision on the merits, see 
Reonal v. Brown, 5 Vet. App. 458 (1993), it is evident that 
Dr. Hardy had access to the veteran's claims folder and did 
not rely exclusively on the veteran's subjective account.   

Dr. Hardy's letter clearly bears directly and substantially 
upon the specific matter under consideration - whether the 
veteran's seizure disorder was incurred or aggravated during 
military service.  It is neither cumulative or redundant, 
because it is in the nature of competent medical evidence 
suggestive of the tenor of its report, as "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  Further, because it 
contradicts the evidence previously of record, by itself or 
in connection with evidence previously assembled it is of 
such significance that it must be considered in order to 
fairly decide the merits of the claim.

Accordingly, the claim is reopened and will be remanded for 
further development.   


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a seizure disorder is 
reopened.  To this extent, the claim is granted.


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, in this case, it triggers VA's duty to assist the 
veteran in the development of the claim by obtaining relevant 
records which could possibly substantiate the claim and 
conducting appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a).  

The record contains an October 1999 statement by the veteran, 
in which he reports he received medical treatment at the VA 
Medical Center in Boston, Massachusetts from June 1966 to 
December 1968 and the VA Medical Center in Dallas, Texas for 
the last 20 years.  The record does not indicate whether the 
RO sought to obtain these records.

The medical evidence of record is plainly uncertain as to 
whether the veteran's seizure disorder was caused or 
aggravated by his military service.  (See letters of Dr. 
Hastings dated in July 1962, May 1967, May 1968, and October 
1972  with letter dated October 1978).  

Because the duty to assist requires a thorough and 
contemporaneous medical examination, especially in cases 
where there exists ambiguities and uncertainties relative to 
the claimed disorder, see Shipwash v. Brown, 8 Vet. App. 218, 
222 (1995), the claim is remanded for the following actions:

1.  The RO will ascertain if the veteran 
has received any VA, non-VA, or other 
medical treatment for the disorder at 
issue that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
In particular, the RO should obtain any 
records generated by the VA Medical 
Center in Boston, Massachusetts from June 
1966 to December 1968 and the VA Medical 
Center in Dallas, Texas.  All records 
should be associated with the claims 
folder.  

2.  The RO should afford the veteran a 
comprehensive medical examination, to be 
conducted by a qualified physician, to 
ascertain whether the veteran's seizure 
disorder was incurred or aggravated by 
active military service. The veteran's 
claims folder, and a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand.  The examiner must 
provide a detailed statement of the 
medical bases for any opinion rendered.  
If the examiner cannot respond to the 
inquiry without resort to speculation, he 
or she should so state.  

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claim, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO should 
review and readjudicate the claim.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claim, the RO shall issue the veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



